Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151179(51)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  GREGORY D. GRONINGER, CAROL J.                                                                                      Justices
  GRONINGER, KENNETH THOMPSON,
  and THOMAS DUNN,
           Plaintiffs-Appellants,
  v                                                                 SC: 151179
                                                                    COA: 318380
                                                                    Midland CC: 12-009040-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  29, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2016
         d0321
                                                                               Clerk